Citation Nr: 1525783	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  04-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include tinea cruris.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2006, March 2012, December 2012, June 2013, and May 2014, when it was remanded for further development.

In a statement received in March 2015, the Veteran withdrew his request for a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran contends that he has a current skin condition that he believes had its onset in or is related to his service in Vietnam.  The record contains evidence demonstrating inservice skin complaints, skin findings in the intervening years, and a current diagnosis.  

During service in November 1966 the Veteran complained of a skin rash.  In September 1968 he was seen with a vesicular lesion on his penis, which was noted to appear like a herpes infection.  His service separation examination noted normal skin.

In February 1986 the Veteran was noted to have lichen simplex chronicus, tinea cruris, and xerosis affecting his legs.  A March 1986 VA treatment record noted the Veteran had a "history of recurrent rash in the groin, lower legs, with itching and at times excoriations and burning sensation, apparently exposed to Agent Orange while in Viet Nam."  A March 1988 Social Security Administration decision noted that the Veteran reported having had a groin rash since 1967 for which he used a salve.  In July 1989 he reported a history of "jungle rot."  In August 1990 he reported having deterioration of the skin in his groin area, around his anus, and above his ankles.  A June 2013 VA examination diagnosed tinea cruris.

A June 2014 VA examiner stated that tinea cruris was less likely than not incurred in or caused by service because the available service treatment records were silent for a fungal infection.  The examiner's bare conclusion is insufficient for rating purposes as the examiner failed to discuss the full history of the Veteran's inservice and post-service skin complaints/findings.  Such failures render the opinion inadequate.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed tinea cruris or any other disability of the skin, to include its potential relationship to service.  The electronic claim file must be available for review by the examiner. 

The examiner is to specifically address the nature of the Veteran's inservice skin problems, his specific current skin complaints, and the nature of any current skin disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disability had its onset in or is otherwise attributable to service. 

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




